SENTENCIA
HH
El 24 de agosto de 1999 el Sr. Francisco J. Rodríguez González (en adelante recurrido) presentó querella contra su patrono, Interactive Systems, Inc. (en adelante peticio-naria), por alegado despido injustificado al amparo de la Ley Núm. 80 de 30 de mayo de 1976, según enmendada, 29 L.P.R.A. sec. 185a et seq. El recurrido se acogió, además, al procedimiento sumario establecido en la Ley Núm. 2 de 17 de octubre de 1961, según enmendada, 32 L.P.R.A. see. 3118 et seq. (en adelante Ley Núm. 2).
El 10 de septiembre de 1999 la peticionaria contestó la querella. Simultáneamente con la contestación a la quere-lla, y en conformidad con las Reglas 27.1 y 27.2 de Proce-dimiento Civil, 32 L.P.R.A. Ap. III, la peticionaria le noti-ficó por escrito al recurrido un Aviso sobre Toma de Deposición y Producción de Documentos. Se le requirió al recurrido también que trajera consigo una serie de docu-mentos, entre ellos los estados de cuenta de sus tarjetas de crédito correspondientes a los años 1998 y 1999. Apéndice de la Petición de certiorari, pág. 75.
El 12 de octubre de 1999 el recurrido compareció a su deposición. Sin embargo, la misma tuvo que suspenderse *471luego de que el recurrido objetara ciertas preguntas. Éste se negó a contestar las preguntas alegadamente porque la información solicitada era privilegiada e impertinente. Por su parte, el 19 de octubre de 1999, el recurrido le envió a la peticionaria un Aviso sobre Toma de Deposición y Produc-ción de Documentos.(1)
El 15 de noviembre de 1999 la peticionaria presentó una moción ante el Tribunal de Primera Instancia (TPI) para solicitar que ordenase al recurrido contestar las preguntas objetadas y la continuación de la deposición con imposición de costas. Además, solicitó al tribunal que ordenase al re-currido producir ciertos documentos. Apéndice de la Peti-ción de certiorari, pág. 23.
Luego de múltiples trámites, el 8 de febrero de 2000 el TPI dictó Resolución y Orden para declarar con lugar lo solicitado por la peticionaria. El tribunal, además, le im-puso a la abogada del recurrido el pago de cien dólares ($100) por concepto de honorarios de abogado y el pago de los gastos de la deposición de 12 de octubre de 1999. A su vez, el tribunal dejó sin efecto el Aviso sobre Toma de De-posición y Producción de Documentos presentado por el re-currido y le ordenó que no notificara aviso alguno para tomar deposición a la peticionaria hasta que no concluyese la toma de deposición comenzada el 12 de octubre de 1999.
En vista de lo anterior, el 6 de abril de 2000 la peticio-naria dio nuevamente Aviso sobre Toma de Deposición y Producción de Documentos para el 1ro de mayo de 2000.
El 26 de abril de 2000 el recurrido presentó un Recurso de Certiorari y Solicitud de Orden Provisional en Auxilio de Jurisdicción ante el Tribunal de Circuito de Apelaciones (TCA) con el propósito de paralizar la toma de su deposi-ción alegando que la resolución del TPI de 8 de febrero de 2000 no era procedente en derecho.
Dos días más tarde, el 28 de abril de 2000, el TCA dictó la siguiente Resolución que dispone, en parte:
*472Este Tribunal ha revisado la petición de [certiorari] y la mo-ción en auxilio de jurisdicción presentadas por la parte peticio-naria de epígrafe, Francisco Javier Rodríguez González. Con-cluimos que la controversia planteada ante este Tribunal cae dentro de una de las excepciones señaladas por el Tribunal Supremo en el caso [Dávila, Rivera v. Antilles Shipping, Inc., 147 D.P.R. 483 (1999)] razón por la cual la petición de [certiorari] es acogida.
Además, el TCA señaló una vista oral para el 8 de junio de 2000.
Oportunamente, la peticionaria solicitó reconsideración de la resolución del TCA el 5 de mayo de 2000. No obs-tante, la misma fue declarada sin lugar mediante resolu-ción ese mismo día.(2)
El 31 de mayo de 2000, la peticionaria acudió ante nos mediante Petición de Certiorari y Solicitud de Orden Provisional en Auxilio de Jurisdicción.(3) El 6 de junio de 2000 expedimos el recurso de certiorari.
Teniendo el beneficio de las respectivas posiciones de las partes, resolvemos.
h-i h-i
En Dávila, Rivera v. Antilles Shipping, Inc., 147 D.P.R. 483 (1999), establecimos una norma importante de autoli-*473mitación de nuestra jurisdicción apelativa y la del TCA. Indicamos que la revisión de resoluciones interlocutorias es contraria al carácter sumario del procedimiento bajo la Ley Núm. 2, supra, y que por tal razón la facultad de revi-sar dichas resoluciones de los tribunales apelativos es limitada. Dávila, Rivera v. Antilles Shipping, Inc., supra, pág. 498. Así, tanto este Tribunal como el TCA deben abs-tenerse de revisar dichas resoluciones. Id. “En consecuen-cia, la parte que pretenda impugnar tales resoluciones in-terlocutorias deberá esperar hasta la sentencia final e instar contra ella el recurso pertinente a base del alegado error cometido”. íd., pág. 497.
Sin embargo, advertimos que la norma establecida “no es absoluta”. Dávila, Rivera v. Antilles Shipping, Inc., supra, pág. 497. Resolvimos que, a modo de excepción, los tribunales apelativos deben mantener y ejercer su facultad para revisar vía certiorari aquellas resoluciones interlocu-torias dictadas en un procedimiento sumario bajo la Ley Núm. 2, supra, que hayan sido dictadas por el TPI de forma ultra vires, o sea, sin jurisdicción. Íd., págs. 497-498. Además, como segunda excepción, dijimos que los tribunales apelativos pueden ejercer su facultad revisora en aquellos casos extremos en los cuales los fines de la justicia requieran la intervención del foro apelativo. Es decir, “en aquellos casos extremos en que la revisión inmediata, en esa etapa, disponga del caso, o [haga viable] su pronta dis-posición, en forma definitiva [;] o cuando dicha revisión in-mediata tenga el efecto de evitar una ‘grave injusticia’ (‘miscar[r]iage of justice’)”. Íd., pág. 498.
En el caso de autos el recurrido se acogió al procedi-miento sumario provisto por la Ley Núm. 2, supra. Luego de varios incidentes durante el descubrimiento de prueba en instancia, el recurrido acudió al TCA para revisar una resolución interlocutoria emitida por el TPI. Dos días des-pués el TCA acogió el recurso de certiorari presentado por el recurrido alegadamente porque el recurso “cae dentro de *474una de las excepciones” señaladas por este Tribunal en el caso Dávila, Rivera v. Antilles Shipping, Inc., supra.
Resolvemos que el TCA erró al “acoger” la petición de “certiorari”presentada por el recurrido y no especificar bajo cuál de las excepciones del caso citado caía la controversia planteada por el recurrente en su recurso de “certiorari”.
Ahora bien, ¿está presente en el caso de autos alguna de las excepciones señaladas en Dávila, Rivera v. Antilles Shipping, Inc., supra? Resolvemos la interrogante en la negativa.
Debemos recordar que al dictar su Resolución y Orden de 8 de febrero de 2000, el TPI requirió a la parte recurrida contestar ciertas preguntas en una deposición, producir ciertos documentos y ordenó a la abogada de la parte recu-rrida a pagar cien dólares ($100) en concepto de honorarios de abogado y el pago de los gastos de la deposición interrumpida.
Claramente, el TPI actuó con jurisdicción cuando dictó dicha resolución, por lo que su dictamen no fue ultra vires. Además, no creemos que el caso de autos sea un caso ex-tremo donde se haya cometido una “grave injusticia”. Asi-mismo, resulta claramente que la revisión del TCA en esta etapa no dispone del caso en forma definitiva.
Por lo tanto, forzoso es concluir que el TCA erró al con-siderar el caso en esta etapa de los procedimientos. Con-forme a lo resuelto en Dávila, Rivera v. Antilles Shipping, Inc., supra, el TCA debió abstenerse de revisar la resolu-ción interlocutoria de instancia de 8 de febrero de 2000.
El recurrido deberá esperar hasta que el TPI dicte sen-tencia final en su caso para entonces, si así lo desea, instar el recurso que en derecho sea procedente.
Habiéndose expedido el auto de certiorari, se revoca la resolución dictada por el Tribunal de Circuito de Apelacio-nes el 28 de abril de 2000. En consecuencia, la parte recu-rrida deberá cumplir con la Resolución y Orden de 8 de febrero de 2000 del Tribunal de Primera Instancia. Se de-*475vuelve el caso al foro de instancia para que continúen los procedimientos en conformidad con lo aquí dispuesto.
Lo pronunció, manda el Tribunal y certifica la Secreta-ria del Tribunal Supremo. La
Juez Asociada Señora Na-veira de Rodón disintió sin opinión escrita. El Juez Aso-ciado Señor Fuster Berlingeri disintió con una opinión escrita. El Juez Presidente Señor Andréu García no intervino.
(Fdo.) Isabel Llompart Zeno

Secretaria del Tribunal Supremo

— O —

(1) El recurrido pautó la toma de deposición para el 16 de noviembre de 1999.


(2) Sin embargo, no fue sino hasta el 12 de mayo de 2000 que fue notificada.


(3) La peticionaria ha formulado tres señalamientos de error:
“A. Erró el Tribunal de Circuito de Apelaciones al ‘acoger’ la petición de certio-rari presentada por Rodríguez por tratarse de una solicitud de revisión de una reso-lución interlocutoria, sujeta al ejercicio discrecional del Tribunal de Primera Instan-cia, la cual fue dictada en el contexto del procedimiento de descubrimiento de prueba en un caso bajo el trámite sumario establecido en la Ley Núm. 2.
“B. Erró el Tribunal de Circuito de Apelaciones al resolver que aplica a la con-troversia del presente caso una de las excepciones establecidas en el caso [Dávila, Rivera v. Antilles Shipping, Inc., supra], sin especificar cu[á]l de las excepciones y sin haberle dado oportunidad a la peticionaria de exponer su posición sobre el particular.
“C. Erró el Tribunal de Circuito de Apelaciones al paralizar [de facto] los proce-dimientos ante el Tribunal de Primera Instancia y al señalar una vista oral para el 8 de junio de 2000 en el presente caso, lo que ocasiona dilaciones adicionales a los procedimientos en instancia.” (Énfasis suplido.) Petición de certiorari, pág. 9.